Dissenting Opinion by
Judge MacPhail:
I respectfully dissent.
While I agree with the majority that the Board should have acted more expeditiously, I fail to see how the delay has prejudiced the Petitioner. As the majority admits, there is no statutory provision Or Board regulation which sets a time limit within which the Board must act. By this decision, the Court has *472legislated such a limitation. I do not believe it is within our province to do so.
Furthermore, reversal of the Board’s order will also vitiate the necessity for psychiatric certification of the Petitioner’s complete rehabilitation. The misconduct of the Petitioner was serious. In my opinion she should not be permitted to resume her professional career without penalty and without some protection for the public.
For the foregoing reasons I would affirm the Board’s order.